OPINION OF THE COURT
MURRAY GOLDMAN, Circuit Judge.

ORDER ON DEFENDANT-TAXPAYERS’ MOTION TO STRIKE NOTICE OF LIS PENDENS

THIS CAUSE came before the Court February 22, 1989 pursuant to notice on the Defendant-taxpayers’ Motion to Strike Notice of Lis Pendens, and the Court having reviewed the motion, having heard argument of counsel, and being duly informed concerning the applica*46ble authorities concludes that the lis pendens in this statutory proceeding to reinstate the Property Appraiser’s preliminary assessment is proper because “the required relief might specifically affect the property in question.” Worldwide Development Kendall Lakes West v Lot Headquarters, Inc., 305 So.2d 271, 272 (Fla. 3d DCA 1974); § 48.23(3), Florida Statutes (1985). Accordingly, it is hereby
ORDERED AND ADJUDGED that the Defendant-taxpayers’ Motion to Strike Notice of Lis Pendens be and the same is hereby denied.
DONE AND ORDERED in Chambers, at Miami, Dade County, Florida, this 24th day of February, 1989.